Citation Nr: 1515737	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the calculation of a bilateral factor effective November 26, 2007 was proper.  

2.  Whether the calculation of combined disability rating effective November 26, 2007 was proper.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1943 to June 1946 and in the U.S. Army from September 1948 to June 1968.  The Veteran was awarded the Purple Heart and Air Medals and retired at the rank of Lieutenant Colonel.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted a bilateral factor of 7.8 and a combined disability rating of 90 percent effective November 26, 2007.    

In a February 2010 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He withdrew the request in writing in January 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

In March 2015, the Vice Chairman of the Board on her own motion granted advancement of the appeal on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c)(2014).


FINDING OF FACT

In correspondence in July 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the propriety of calculations of bilateral factor and total combined disability rating effective November 26, 2007.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the matters of the propriety of calculations of bilateral factor and total combined disability rating effective November 26, 2007 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  

In the present case, the appellant has withdrawn from appeal the matters of the propriety of calculation of bilateral factor and total disability rating effective November 26, 2007; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal of the matter of the propriety of the calculation of a bilateral factor effective November 26, 2007 is dismissed.  

The appeal of the matter of the propriety of the calculation of combined disability rating effective November 26, 2007 is dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


